DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a bearing” is indefinite because it is not properly distinguished from the “first plurality of hydrodynamic bearings” of claim 1. It is unclear if the bearing is included in or separate from the plurality. “the bearing” is also indefinite because it is unclear which bearing is being referred to. Examiner suggests renaming to a “second” bearing or a “very low-viscosity” bearing.
Furthermore, claim 9 is indefinite because it requires the bearing to support “a section different from the sections supported by each of the first plurality of hydrodynamic bearings”. However, claim 8 requires the bearing to support one of the compressor section of the first gas turbine, turbine section of the first gas turbine, and first generator. Claim 1 requires the first plurality of hydrodynamic bearings to support 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6178734 (Shibuya) in view of US 6165951 (Leonhardt), US 2010/0187180 (Baten), US 2014/0306460 (Donnelly), US 2007/0274854 (Kelly), and US 2005/0241289 (Briesch).
Regarding claim 1, 10, Shibuya teaches a power train architecture comprising: a first gas turbine (Fig 1; 2a) comprising a compressor section (6a), a turbine section (8a), and a combustor section operatively coupled to the compressor section and the turbine section (combustor 7a; col 6 ll. 35-53); a first rotor shaft extending through the compressor section and the turbine section of the first gas turbine (shaft connecting first gas turbine components); a first generator, coupled to the first rotor shaft and driven by the turbine section of the first gas turbine (generator 5a coupled to first rotor shaft to be driven by the turbine 8a), the compressor section, the turbine section, and the first 
Shibuya is silent as to a first plurality of hydrodynamic bearings supporting the first rotor shaft within the compressor section and the turbine section of the first gas turbine and the first generator, wherein each of the first plurality of hydrodynamic bearings includes a low-loss lubricant, and wherein the low-loss lubricant is a mineral oil-based lubricant having a viscosity grade (VG) equal to or between VG8 and VG20 and a midpoint kinematic viscosity between about 8 centistokes and about 20 centistokes at 40 °C, wherein VG represents the viscosity grade in centistokes at 40 °C. However, it was well known in the art to provide the gas turbine with a plurality of hydrodynamic bearings to support the first rotor shaft within the compressor section and the turbine section of the first gas turbine and the first generator, wherein the shaft extends through the compressor and the turbine, as taught by Baten (para 24-25, Fig 2; bearings 70 supporting the shaft 68 which extends through the compressor 20 and turbine 16). It was also well known in the art that hydrodynamic bearing lubricants may include a low loss lubricant, wherein the low-loss lubricant is a mineral oil based lubricant having a viscosity grade between VG8 and VG20, and a midpoint kinematic viscosity between about 8 centistokes and about 20 centistokes at 40 °C, wherein VG represents the viscosity grade in centistokes at 40 °C, as taught by Leonhardt (col 1 Il. 5-55, col 3 Il. 3-30; mineral oil with a viscosity of 5 to 220 cSt – VG5 to VG220 - at 40 degrees C; the claimed range is within the range taught by Leonhardt). It would've been 
Shibuya is silent as to each one of the plurality of rotating components disposed in a section of one or more of the compressor section of the first gas turbine, the turbine section of the first gas turbine, and the first generator including a low-density material, the low-density material having a density less than 0.2 lbm/in3, wherein each of the first plurality of hydrodynamic bearings including the low-loss lubricant supports a respective section in which a corresponding one of the plurality of rotating components including 3 includes materials such as composites, ceramics, titanium, and aluminum, which all have densities of less than 0.2 lbm/in3
Shibuya in view of Leonhardt, Baten, Donnelly, and Kelly fails to teach the power train architecture can produce a power output of 50 MW or greater. However, it was well known in the art that combined cycle plants including a gas turbine and a steam turbine can produce greater than 50 MW, as taught by Briesch (para 20; combined cycle plant producing 260 MW). It would have been obvious to one of ordinary skill in the art at the time of filing to make the power train architecture producing a power output of 50 MW or greater, as taught by Briesch. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the power train architecture produce greater than 50 MW yields predictable results.
Regarding claims 2-3, Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch further teaches the mineral oil-based lubricant having the viscosity grade equal to or between VG16 and VG20, and the midpoint kinematic viscosity between about 16 centistokes and about 20 centistokes at 40 °C and the mineral oil-based lubricant having the viscosity grade of about VG18, and the midpoint kinematic viscosity of about 18 centistokes at 40 °C (Leonhardt col 1 Il. 5-55, col 3 Il. 3-30; mineral oil with a viscosity of 5 to 220 cSt – i.e. VG5 to VG220 - at 40 degrees C; the claimed viscosities are within the range taught by Leonhardt). Furthermore, it was well known in the art that the properties of the lubricant, including the viscosity, were known results-effective variables, affecting formation of sludge and lubrication effectiveness, as taught by Leonhardt (col 1 Il. 5-54). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, MPEP 2144.05 IIA. In 
Regarding claim 5, Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch further teaches each of the first plurality of hydrodynamic bearings does not require a secondary bearing (Baten; only the bearings 70 are required to support the shaft 68; when the combination of Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch is made, only the first plurality of hydrodynamic bearings will be added to support the shaft; thus, other bearings are not required).
Regarding claim 11, Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch teaches a steam turbine having a high pressure section, an intermediate pressure section, and a low pressure section (Shibuya, Fig 1; steam turbine with HP section 27, IP section 28, LP section 29); and a first heat exchanger fluidly coupled to the first gas turbine and the steam turbine (col 6 l. 59-col 7 l. 67; col 9 ll. 23-54; first heat exchanger 3a receives fluid from the first gas turbine and the steam turbine); wherein each of the high pressure section, the intermediate pressure section, and the low pressure section comprises a plurality of rotating components (col 6 Il. 59-col 8 Il. 21); and wherein at least one of the rotating components in at least one of the compressor 
Regarding claim 12, Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch further teaches the steam turbine comprises a second plurality of hydrodynamic bearings to support a steam turbine rotor shaft part within the high pressure section, the intermediate pressure section, and the low pressure section, each of the second plurality of hydrodynamic bearings including the low-loss lubricant (Baten: both a steam and a gas turbine shaft may be supported by bearings — see para 24; Leonhardt: col 1 Il. 5-55, col 3 Il. 3-30; mineral oil with a viscosity of 5 to 220 cSt at 40 degrees C; bearings may be lubricated with a low-loss lubricant and may be included in a steam turbine — see abstract, col 1 Il. 5-54, col 4 Il. 24-31). It would've been obvious to one of ordinary skill in the art at the time of filing to provide the steam turbine with a second plurality of hydrodynamic bearings to support a steam turbine rotor shaft part within the high pressure section, the intermediate pressure section, and the low pressure section, each of the second plurality of hydrodynamic bearings including the low-loss lubricant, in order to support the shaft and achieve a desired lubrication effectiveness and sludge formation, as taught by Baten and Leonhardt.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch as applied to claim 1 above, and further in view of US 6240730 (Thiele) and US 2009/0148271 (Alvanos).
Regarding claim 6-7, Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch fails to teach the first plurality of hydrodynamic bearings further includes: a first hydrodynamic bearing disposed at a first axial end of the first generator; a second hydrodynamic bearing disposed at a second axial end of the first generator opposite the first axial end; a third hydrodynamic bearing disposed at an inlet end of the compressor section; and a fourth hydrodynamic bearing disposed at an outlet end of the turbine section and wherein the first plurality of hydrodynamic bearings further includes a fifth hydrodynamic bearing disposed between the compressor section and the turbine section of the first gas turbine. However, it was well known in the art to provide a first bearing at a first axial end of a generator, a second bearing at a second axial end of the generator, a third bearing at an inlet end of the compressor, a fourth bearing at an outlet end of the turbine section, and a fifth bearing between the compressor section and the turbine section, as taught by Thiele and Alvanos (Thiele, Fig 1, generator 30, first and second bearings 6 on either axial end of the generator; Alvanos, Fig 1; third bearing 25a at an inlet end of a compressor section, fourth bearing 25c at an outlet end of the turbine section, and fifth bearing 25F between the compressor and turbine sections). It would have been obvious to one of ordinary skill in the art at the time of the invention to place a first bearing at a first axial end of a generator, a second bearing at a second axial end of the generator opposite the first axial end, a third bearing at an inlet end of the compressor, a fourth bearing at an outlet end of the turbine section, and a fifth .

Claim 8-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch as applied to claim 1 above, and further in view of US 2015/0104124 (Delgado).
Regarding claim 8-9, Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch fails to teach one or more of the compressor section of the first gas turbine, the turbine section of the first gas turbine, and the first generator further includes a bearing including a very low viscosity fluid having a viscosity grade (VG) less than VG1, and wherein the bearing supports a section different from the sections supported by each of the first plurality of hydrodynamic bearings, wherein the second bearing is a mono-type bearing, a hybrid-type bearing, or a hydrodynamic bearing. However, it was well known in the art that turbine systems may comprise bearing using a very low viscosity fluid, wherein the very low viscosity fluid has a viscosity grade (VG) less than VG1, as taught .

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch as applied to claim 1 above, and further in view of US 2009/0301078 (Chillar).
Regarding claim 13, Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch further teaches the steam turbine comprises a second plurality of hydrodynamic bearings to support a steam turbine rotor shaft part within the high pressure section, the intermediate pressure section, and the low pressure section, each of the second plurality of hydrodynamic bearings including the low-loss lubricant (Baten: both a steam and a gas turbine shaft may be supported by bearings — see para 24; Leonhardt: col 1 Il. 5-55, col 3 Il. 3-30; mineral oil with a viscosity of 5 to 220 cSt at 40 degrees C; bearings may be lubricated with a low-loss lubricant and may be included in a steam turbine — see abstract, col 1 Il. 5-54, col 4 Il. 24-31). It would've been obvious to one of 
Shibuya in view of Leonhardt, Baten, Donnelly, Kelly, and Briesch further teaches a second rotor shaft, a second generator, wherein the steam turbine is coupled on the second rotor shaft to the second generator (Shibuya; Fig 1; steam turbine with a second shaft coupling the HP, IP, LP section, and a second generator 30) but is silent as to a steam turbine bearing fluid skid; and the steam turbine bearing fluid skid is fluidly coupled to the second plurality of bearings of the steam turbine. However, it was well known in the art that lubricant systems may comprise a "skid", as taught by Chillar (para 18, Fig 2; lubricant skid 185). It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the system of Shibuya in view of Baten, Leonhardt, Donnelly, and Kelly with a lubricant system providing lubricant to the second plurality of bearings of the steam turbine, as taught by Baten and Leonhardt, and to provide a skid for the lubricant, as taught by Chillar. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (Ill). In this case, providing a bearing fluid skid in fluid communication with the steam turbine yields predictable results.
Regarding claim 14, Shibuya in view of Baten, Leonhardt, Donnelly, Kelly, Briesch and Chillar fails to teach the steam turbine bearing fluid skid delivers the low-loss lubricant to each one of the first plurality of hydrodynamic bearings and the second plurality of hydrodynamic bearings. However, it was well known in the art that lubricant systems may comprise a "skid", as taught by Chillar (para 18, Fig 2; lubricant skid 185). Both the steam turbine and the first gas turbine may comprise hydrodynamic bearings with the same low-loss lubricant (as discussed above). Supplying both the steam turbine and the first gas turbine engine with lubricant from the steam turbine bearing fluid skid would have been obvious in order to reduce the number of parts (skids), and would achieve predictable results, since supplying both would be a matter of having enough lubricant on the skid to supply both, and coupling the skid to both the steam turbine and the gas turbine, which was within the level of ordinary skill in the art (in Chillar there are already fluid connections between both the skid, the gas turbine, and the steam turbine; Fig 2, steam turbine 170, skid 185, gas turbine 100). It would have been obvious to one of ordinary skill in the art at the time of filing to make the steam turbine bearing fluid skid deliver the low-loss lubricant to each one of the first plurality of hydrodynamic bearings and the second plurality of hydrodynamic bearings, because the combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (Ill).
Regarding claim 15, Shibuya in view of Baten, Leonhardt, Donnelly, Kelly, Briesch and Chillar further teaches a third rotor shaft, a third generator different from the first and second generators, and a second gas turbine different from the first gas turbine (Shibuya, Fig 1; third rotor shaft coupling second gas turbine components 6b, 7b, 8b, 
Regarding claim 16, Shibuya in view of Baten, Leonhardt, Donnelly, Kelly, Briesch and Chillar further teaches a second heat exchanger fluidly coupled to the second gas turbine and the steam turbine (Shibuya col 6 l. 59-col 7 l. 67; col 9 ll. 23-54; second heat exchanger 3b receives fluid from second gas turbine 2b and steam turbine 4); and wherein each of the first and second gas turbines is fluidly coupled to a separate gas turbine bearing fluid skid (Chillar, para 18, Fig 2; lubricant skid 185 supplies lubricant to bearings of one gas turbine engine). It would have been obvious to one of ordinary skill in the art at the time of filing to provide the first and the second gas turbine engines each with a bearing fluid skid in order to cool and properly supply lubricant to the bearings of each of the first gas turbine engine and the second gas turbine engine. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In this case, simply duplicating a bearing skid produces no new or unexpected results, as they would simply supply lubricant as necessary to the engines.
Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Shibuya and Baten fails to teach “a heavy-duty power train architecture”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Shibuya and Baten were not cited for teaching the power output; Briesch was. 
Applicant argues that “what was well known in the art has changed significantly since the date Leonhardt reference was published” and cites NPL purportedly showing that “the turbine industry believes that the bearing lubricants are required to have a viscosity of at least 22 cSt, more typically, in the range of 32-100 cSt”. Examiner respectfully disagrees. Leonhardt is not the only reference suggesting low viscosity bearing fluids. Kuroki, Ghasripoor (US 2008/0218008), and Delgado, for example, all disclose a power generating turbine using low viscosity bearings. These, along with Leonhardt, contradict Applicant’s assertion that “the turbine industry believes that the 
In response to Applicant’s argument that Shibuya, Leonhardt, and Baten fails to teach the low density material or power output of 50 MW or greater, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Shibuya, Leonhardt and Baten were not cited for teaching the low density material or the power output; Kelly, Donnelly, and Briesch were. 
Applicant argues that “Kelly and Donnelly … does not teach or suggest that each rotating component in a section of one or more of the compressor section … the turbine section … and the first generator should include a low-density material”. Examiner asserts that the claim does not require each rotating component to have the low-density material. It requires that “one of the plurality of rotating components” (in each of the sections) includes the low density material. As stated in the rejection, each of the compressor, turbine, and generator includes rotating components comprising low-density material.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741